Order entered January 6, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01036-CV

               D. KYLE FAGIN, INDIVIDUALY AND
             AS TRUSTEE AND BENEFICIARY OF THE
    D. KYLE FAGIN QUALIFIED SUBCHAPTER S TRUST, Appellant

                                        V.

      INWOOD NATIONAL BANK, INWOOD BANCSHARES, INC.,
                AND CHRISTY FAGIN, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-01688

                                     ORDER

      Before the Court is appellant’s January 4, 2021 unopposed motion for an

extension of time to file his jurisdictional letter brief requested by the Court. We

GRANT the motion and extend the time to January 13, 2021.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE